Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1,6-8, 13-15, in the reply filed on 04/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 was filed after the mailing date of the 07/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (US 2014/0266975, hereby referred as Grbic) in view of Fuchi et al. (US Patent No. 10,811,777, hereby referred as Fuchi).
Regarding claim 1,
Grbic discloses; 
A method of fabricating an electrically small antenna comprising a radiating element and a support structure supporting the radiating element (Figure 1, and see paragraph [0005] for disclosing fabricating electrically small antenna which comprises of an antenna on a rigid substrate).  

Gbric does not disclose;
A method of tuning an electrically small antenna, the method comprising: applying a force to the support structure to change a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates.

However, Fuchi teaches (figures 1 and 2);
A method of tuning an antenna (see figure 2 and abstract for teaching tunable antenna), the method comprising: applying a force to the support structure to change a shape or a dimension of the radiating element to increase or decrease a frequency at which the antenna resonates (see figure 1 and abstract, the antenna on the flexible substrate in several modes such as fully deployed in figure 1A, partially-folded configuration as in figure 1B, stowed configuration as in figure 1C. Each configuration has a different shape and thus, the shape and dimension of the antenna is changed).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a method of tuning an antenna, the method comprising: applying a force to the support structure to change a shape or a dimension of the radiating element to increase or decrease a frequency at which the antenna resonates, as taught by Fuchi, into Gbri in order to provide a tunable radiation pattern to have an antenna beam with a range of directivity.  

Regarding claim 8,
Grbic discloses; 
Wherein the electrically small antenna is a hemispherical helical monopole antenna (figure 1 and abstract). 

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zekios et al. US Patent No. 10,833,392 discloses a method of tuning an antenna, the method comprising: applying a force to the support structure to change a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically antenna resonates.
Georgakopoulos et al. US 2018/0205153, US 2014/0340275 and US 2017/0025748, each alone, teaches a method of tuning an antenna, the method comprising: applying a force to the support structure to change a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically antenna resonates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845